ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing claims for a patent on an automobile steering wheel. Claim 1, of the several claims, is sufficiently illustrative, and is. here reproduced :
“1. A steering wheel for motor vehicles comprising a metal hub having a plurality of sockets arranged in substantially the same plane, a wooden rim rounded in cross-seetion throughout and adapted to be gripped at any point transversely by the hand of the operator, and wooden spokes having their inner ends mounted in said sockets of the hub and their outer ends rigidly secured to said rim.”
Appellant has substituted for the spokes of the prior art wooden spokes, and, while his wheel undoubtedly is superior in some respects to the wheels of the prior art, we are constrained to agree with the Assistant Commissioner that the advantages claimed for this wheel are inherent and universally known to reside in the material employed, and that the substitution of wooden spokes, in view of the teachings of the prior art, did not involve invention. The decision is affirmed.
Affirmed.